DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites:
providing, by a memory controller of the storage device, a read command corresponding to a read request from a host with a memory device;
performing, by the memory device of the storage device, a read operation in response to the read command;
It is unclear whether the memory device is a part of the host or the storage device.

Claims not referred to specifically above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (U.S. Patent No. 10,585,615) in view of Liu (Pub. No. US 2018/0373655).

Claim 1:
Kadam et al. disclose a storage device including a memory device and a memory controller configured to control the memory device, 
a memory device configured to, in response to a reception of a read command, perform a read operation and to output new read data including read data obtained by the read operation and status information indicating a result of the read operation as a response to the read command [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – The memory generates read data and status information in response to a red command. (“Further, the flash interface manager 204 may receive read as data 222 from the data buffer 206 and status information 226 from the status buffer 210. The flash interface manager 204 may then output the received status and read data as status and data 120.”  … “The status buffer 210 may operate in a similar manner as a buffer for the flash interface manager 204. For example, the status buffer 210 may buffer status information 226 until an associated read command is processed and the flash interface manager 204 is ready to output the status information 226 and associated read data to the SSD controller 104.” … “Example status information that may be maintained by the flash interface manager 204 as part of the parametric interface may include an ONFix/ToggleX status register, a read latency parameter, a device ready parameter, a device fail parameter, and a detection threshold.”)];
However, Kadam et al. do not specifically disclose:
a memory controller configured to provide the read command, receive the new read data from the memory device and to provide a subsequent command according to the status information included in the new read data [Kadam et al. disclose receiving status information but do not specifically disclose sending commands according to the status of the memory.].
In the same field of endeavor, Liu discloses:
a memory controller configured to provide the read command, receive the new read data from the memory device and to provide a subsequent command according to the status information included in the new read data [fig. 2; par. 0031-0033 – It is determined whether the memory is read for the next command. The next command is issued once the memory is ready. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadam et al. to include sending commands based on the status of the memory, as taught by Liu, in order to only send commands when the memory is ready to process the command.

Claim 3 (as applied to claim 1 above):
Liu discloses, wherein, 
when the status information indicating that the memory device is in a ready status the subsequent command is a command corresponding to a request received from a host [fig. 2; par. 0031-0033 – The controller issues a command from the host when the device is in the ready status. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).”)]. 
 
Claim 5 (as applied to claim 1 above):
Liu discloses wherein, 
when the status information indicating that the memory device is in a busy status the subsequent command is a status check command for checking a status of the memory device and outputs the status check command to the memory device [figs. 2,4; pars. 0031-0033 – The logic determines whether the device is ready to receive the next command. A read status command may be used. (“Typically, the memory device generates a ready/busy signal on the memory interface which can be used to detect completion of a current memory command cycle, at which time the memory interface is ready to receive a next command. Some memory devices are capable of executing a read status while write operation. In a read status while write operation, the memory interface can be ready to receive a read status command during the execution of and before completion of a program operation.”)]. 
 
Claim 6 (as applied to claim 5 above):
Liu discloses:
wherein the memory device outputs the status information corresponding to the status check command to the memory controller [figs. 2,4; pars. 0031-0033 – The logic determines whether the device is ready to receive the next command. A read status command may be used. The status is returned. (“Typically, the memory device generates a ready/busy signal on the memory interface which can be used to detect completion of a current memory command cycle, at which time the memory interface is ready to receive a next command. Some memory devices are capable of executing a read status while write operation. In a read status while write operation, the memory interface can be ready to receive a read status command during the execution of and before completion of a program operation.”)]. 

Claim 7 (as applied to claim 6 above):
Liu discloses:
wherein the memory controller outputs the status check command to the memory device until the status information indicating that the memory device is in a ready status is received [figs. 2,4; pars. 0031-0033 – The status is checked until the device is ready or the command times out. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).” … “Typically, the memory device generates a ready/busy signal on the memory interface which can be used to detect completion of a current memory command cycle, at which time the memory interface is ready to receive a next command. Some memory devices are capable of executing a read status while write operation. In a read status while write operation, the memory interface can be ready to receive a read status command during the execution of and before completion of a program operation.”)]. 
 
Claim 12:
Kadam et al. disclose a method of operating a storage device, comprising: 
providing, by a memory controller of the storage device, a read command with a memory device [fig. 2; column 4, lines 13-17 – (“Once the virtual flash device 108 has configured the system for operation, the SSD controller 104 may begin issuing commands (e.g. read, write, erase etc.) and write data 118 to the virtual flash device 108 while receiving status information and read data 120.”)];  
performing, by the memory device of the storage device, a read operation in response to the read command [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – A read operation is performed in response to the read command. (“The status buffer 210 may operate in a similar manner as a buffer for the flash interface manager 204. For example, the status buffer 210 may buffer status information 226 until an associated read command is processed and the flash interface manager 204 is ready to output the status information 226 and associated read data to the SSD controller 104.”)];
providing, by the memory device of the storage device, new read data including both data obtained by the read operation and first status information indicating a result of performing the read operation as a response to the read command with the memory controller [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – The memory generates read data and status information. (“The status buffer 210 may operate in a similar manner as a buffer for the flash interface manager 204. For example, the status buffer 210 may buffer status information 226 until an associated read command is processed and the flash interface manager 204 is ready to output the status information 226 and associated read data to the SSD controller 104.”)];
 However, Kadam et al. do not specifically disclose:
the read command corresponding to a read command from a host; and 
providing, by the memory controller, a subsequent command to be performed by the memory device based on second status information acquired from the new read data with the memory device [Kadam et al. disclose receiving status information but do not specifically disclose sending commands according to the status of the memory.].
In the same field of endeavor, Liu discloses:
the read command corresponding to a read command from a host [fig. 2; pars. 0031-0033 – Commands are received from a host. (“The logic monitors the host interface to determine whether a host request is present (302).”)]; and 
providing, by the memory controller, a subsequent command to be performed by the memory device based on second status information acquired from the new read data with the memory device [fig. 2; par. 0031-0033 – It is determined whether the memory is read for the next command. The next command is issued once the memory is ready. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadam et al. to include sending commands based on the status of the memory, as taught by Liu, in order to only send commands when the memory is ready to process the command.

Claim 13 (as applied to claim 12 above):
Kadam et al. disclose:
wherein, when the new read data includes information indicating that the memory device is in a ready status, the second status information indicates that the memory device is in the ready status [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – SSD controller receives, stores and interprets status information and data according to the read command. The status information may be a device ready parameter. (“Further, the flash interface manager 204 may receive read as data 222 from the data buffer 206 and status information 226 from the status buffer 210. The flash interface manager 204 may then output the received status and read data as status and data 120.” … “Example status information that may be maintained by the flash interface manager 204 as part of the parametric interface may include an ONFix/ToggleX status register, a read latency parameter, a device ready parameter, a device fail parameter, and a detection threshold.”)]. 
 
Claim 14 (as applied to claim 13 above):
Liu discloses:
wherein, when the second status information indicates that the memory device is in the ready status, the subsequent command is provided in response to a subsequent request received from the host based on the second status information [fig. 2; par. 0031-0033 – The controller issues a command from the host when the device is in the ready status. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).”)]. 
 
Claim 15 (as applied to claim 12 above):
Kadam et al. disclose:
wherein, when the new read data includes information indicating that the memory device is in a busy status, the second status information indicates that the memory device is in the busy status [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – SSD controller receives, stores and interprets status information and data according to the read command. The status information may be a device ready parameter. (“Further, the flash interface manager 204 may receive read as data 222 from the data buffer 206 and status information 226 from the status buffer 210. The flash interface manager 204 may then output the received status and read data as status and data 120.” … “Example status information that may be maintained by the flash interface manager 204 as part of the parametric interface may include an ONFix/ToggleX status register, a read latency parameter, a device ready parameter, a device fail parameter, and a detection threshold.”)]. 
 
Claim 16 (as applied to claim 15 above):
Liu discloses:
wherein, when the second status information indicates that the memory device is in the busy status, the subsequent command is a status check command for checking a status of the memory device based on the second status information [figs. 2,4; pars. 0031-0033 – The logic determines whether the device is ready to receive the next command. A read status command may be used. (“Typically, the memory device generates a ready/busy signal on the memory interface which can be used to detect completion of a current memory command cycle, at which time the memory interface is ready to receive a next command. Some memory devices are capable of executing a read status while write operation. In a read status while write operation, the memory interface can be ready to receive a read status command during the execution of and before completion of a program operation.”)]. 
 
Claim 17 (as applied to claim 16 above):
Liu discloses the method, further comprising, 
after the status check command is provided with the memory device, outputting, by the memory device, status information corresponding to the status check command to the memory controller, wherein the status check command is output until status information indicating that the memory device is in a ready status is output to the memory controller [figs. 2,4; pars. 0031-0033 – The status is checked until the device is ready or the command times out. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).” … “Typically, the memory device generates a ready/busy signal on the memory interface which can be used to detect completion of a current memory command cycle, at which time the memory interface is ready to receive a next command. Some memory devices are capable of executing a read status while write operation. In a read status while write operation, the memory interface can be ready to receive a read status command during the execution of and before completion of a program operation.”)].  
 
Claim 19 (as applied to claim 12 above):
wherein the providing of the subsequent command with the memory device comprises providing, if the providing of the new read data is completed before the word line discharge is completed, a status check command until the word line discharge operation is completed [As per 2111.04, this limitation is not required as it is contingent on the read data being output before the discharge is completed]. 
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (U.S. Patent No. 10,585,615) in view of Kim (Pub. No. US 2008/0094927).

Claim 8:
Kadam et al. disclose, 
wherein the memory device outputs, during the read operation corresponding to the read command received from the memory controller, read data corresponding to the read operation to the memory controller, the new read data [fig. 2; column 5, lines 38-64; column 7, lines 3-7 – The memory generates read data and status information. (“The status buffer 210 may operate in a similar manner as a buffer for the flash interface manager 204. For example, the status buffer 210 may buffer status information 226 until an associated read command is processed and the flash interface manager 204 is ready to output the status information 226 and associated read data to the SSD controller 104.”)]
However, Kadam et al. do not specifically disclose:
outputting the read data at a same time as word line discharge. 
In the same field of endeavor, Kim discloses:
outputting the read data at a same time as word line discharge [par. 0038; claim 1 – “The NAND flash memory device 200 according to an exemplary embodiment of the present invention includes the word line discharge unit 215 which is configured to reduce noise due to capacitive coupling between a selected word line (e.g., WLl) and adjacent word lines (e.g., WLO and WL2) at a read operation.” … “a word line discharge unit connected to the memory cell array via the plurality of word lines, for discharging a voltage level of a selected word line, of the plurality of word lines, during the read operation”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadam et al. to include discharging the word line, as taught by Kim, in order to prevent a voltage of a selected word line from being increased due to capacitive coupling.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (U.S. Patent No. 10,585,615) in view of Liu (Pub. No. US 2018/0373655) as applied to claim 12 above, and further in view of Kim (Pub. No. US 2008/0094927).

Claim 18 (as applied to claim 12 above):
Kadam et al. and Liu disclose all the limitations above but do not specifically disclose, 
wherein the providing of the new read data comprises providing the new read data at a same time as a word line discharge operation during the read operation corresponding to the read command. 
In the same field of endeavor, Kim discloses:
wherein the providing of the new read data comprises providing the new read data at a same time as a word line discharge operation during the read operation corresponding to the read command [par. 0038; claim 1 – “The NAND flash memory device 200 according to an exemplary embodiment of the present invention includes the word line discharge unit 215 which is configured to reduce noise due to capacitive coupling between a selected word line (e.g., WLl) and adjacent word lines (e.g., WLO and WL2) at a read operation.” … “a word line discharge unit connected to the memory cell array via the plurality of word lines, for discharging a voltage level of a selected word line, of the plurality of word lines, during the read operation”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kadam et al. and Liu to include discharging the word line, as taught by Kim, in order to prevent a voltage of a selected word line from being increased due to capacitive coupling.

Claim 20 (as applied to claim 19 above):
Kadam et al. disclose:
wherein the providing of the subsequent command with the memory device comprises providing, when the word line discharge operation is completed, the subsequent command corresponding to a subsequent request received from the host [fig. 2; par. 0031-0033 – The controller issues a command from the host when the device is in the ready status. (“Logic then determines whether the memory device is ready to accept a next command (304). If the memory is not ready, then the logic waits. In cases in which the wait is too long, the host request may be cleared. If the memory is ready in time, then the command that supports the host request is sent to the memory device using the memory interface (305).”)].

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.

35 U.S.C. 112(f):
The interpretation under 35 U.S.C. 112(f) has been removed.

35 U.S.C. 103:
Applicant argues that Kadam fails to disclose outputting read data and status information indicating a result of a read operation together in response to a single read command.

Examiner maintains the rejection.  The claims do not set forth how the status information indicates a result of the read operation. In Kadam, the status information is read out in conjunction with associated read data. The receipt of the status information indicates that the read operation has completed.  Kadam discloses a number of example status information, one of which is a device ready parameter, and further discloses that the examples are not limiting. Liu further discloses using ready busy signaling to determine when a device is ready to process a new request. The combination provides that the status information of Kadam may include ready/busy information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



18 June 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139